Citation Nr: 1726782	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder with psychotic features for the period prior to January 6, 2015.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected major depressive disorder with psychotic features.


REPRESENTATION
				
Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran received an honorable discharge for a period of active service from June 1979 to June 1980, and was discharged under honorable conditions for a period of service from June 1981 to March 1983.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky, which in pertinent part granted service connection for major depressive disorder with psychotic features (MDD) and assigned an initial 50 percent disability rating, as of the date of receipt of the original claim on May 22, 2012.  

In an October 2015 decision, the Board denied entitlement to an initial rating in excess of 50 percent for the service-connected psychiatric disability; an effective date prior to May 22, 2012 was also denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which entered an Order in October 2016, pursuant to a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case to the Board.  The JMR granted by the Court included the Veteran's agreement to abandon his claim of entitlement of an effective date prior to May 22, 2012 for the grant of service connection for MDD.

Although jurisdiction over the appeal was with the Court, in December 2015, the RO issued a rating decision which increased the rating for service-connected MDD to 100 percent effective January 6, 2015, which included a period on appeal in which the Board had denied an increased rating thereby erroneously overriding the Board's October 2015 decision.  The Veteran is presumed to seek the maximum available benefit for a disability during the entire period on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue has been recharacterized as stated on the title page.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.
FINDINGS OF FACT

1.  For the period prior to January 6, 2015, the Veteran's service-connected psychiatric disability was manifested by depression controlled by medication, impaired affect, occasional impairment of insight and judgment, and low grade psychosis with some paranoid but not homicidal or consistent suicidal ideation.

2.  The Veteran is not shown to be precluded from gainful employment as a result of his service-connected psychiatric disability for the period prior to January 6, 2015.

3.  The issue of entitlement to a TDIU is rendered moot as of January 6, 2015.


CONCLUSIONS OF LAW

1.  For the period prior to January 6, 2015, the criteria for an initial rating in excess of 50 percent for major depressive disorder with psychotic features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9434 (2016).  

2.  The criteria for a total disability rating due to individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by letters dated in July and November 2012, prior to the August 2013 rating decision which is appealed, and which advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for psychiatric disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  

As to the appeal for a higher initial rating for major depressive disorder with psychotic features, this claim arises from a disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available service treatment records (STRs) are of record, although the Board acknowledges that the STRs are incomplete.  The RO made a Formal Finding of the unavailability of all of the Veteran's STRs in July 2013.  Also of record are post-service VA treatment records.  The Veteran has not identified any additional, outstanding records which are available, having stated that past private psychiatric treatment and hospitalizations were more than 10 years ago and, as such, records thereof are no longer available.  He declined to testify in support of his claims.  

Here, the Veteran was afforded VA psychiatric examinations in July 2013 and December 2015.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Neither the Veteran nor his representative has alleged that the examinations are inadequate for adjudicating the increased rating claim.  Moreover, the Board finds that the examinations are adequate and sufficient to adjudicate the claim for a higher initial disability rating.  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Major Depressive Disorder With Psychotic Features 

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).  Generally, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, however, the criteria for the evaluation of psychiatric disorders contemplate such medicinal relief.  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, major depressive disorder warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in through processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the applicable DSM.  

Background

VA electronic (CAPRI) records in Virtual VA show that in September 2012, the Veteran reported that he could not work as a plasterer because of knee arthritis, for which he wore a brace.  He was seeking service connection for depression but did not cite any differences between yesterday, when he said that he had not felt depressed, and today, when he stated he felt depressed.  The examiner noted that he appeared to have a financial incentive for stating that he had had a continuing depression from the time that his wife left him during military service.  On mental status examination he was alert, oriented, and his memory was intact.  He did not display evidence of cognitive impairment.  He denied suicidal ideas and had no ideas of harming others.  He did not demonstrate psychotic symptoms, e.g., hallucinations, delusions, or ideas of reference, and his thoughts were coherent and logical.  There was no evidence of disorientation or disorganization of thoughts.  His affect was not labile.  He did not demonstrate significant anxiety.  There were no obsessional symptoms.  Insight and judgment were affected by depression.  His GAF score was 75.  His mood was mildly depressed.  The examiner noted that he repeatedly said that he was "diagnosed with severe chronic depression" but because he did not present with severe depression, his repetition of this phrase appeared to be connected with his financial incentive for service connected disability.  The Veteran reported living with and caring for his elderly mother.

VA CAPRI records in Virtual VA show that also in September 2012, the Veteran reported that in the past his depression could progress to the point that he had had suicidal ideations.  It was characterized by the presence of sad mood, hopelessness, helplessness, crying spells, isolative behavior, and irritable mood.  He had used marijuana in the past to self-medicate his depressive symptoms.  However, he realized that it did not help him at times.  He was currently taking psychotropic medication with partial results.  He still complained of sadness and his affect looked constricted.  He stated that sometimes he felt that he was being watched and had heard a voice calling.  On mental status examination he had average grooming and hygiene, and was casually dressed.  He was pleasant and cooperative, and made good eye contact.  His affect was of constricted range with moderate intensity.  His mood was sad.  His speech was fluent, spontaneous, and normo-verbal.  His thought processes were coherent, linear, and goal-oriented.  His thought content was non-delusional, and he had no obsessions or intrusive thoughts of trauma. There was no suicidality or homicidality.  He had no hallucinations or perceptual disturbances.  As to cognitive functioning, he was alert and fully oriented.  He had fair insight and judgment. His GAF score was 60.  

VA CAPRI records in Virtual VA show that in June 2013, the Veteran reported that he continued to smoke cannabis to control his depressive symptoms.  He had an irritable mood which he related to his chronic physical pain.  He was casually dressed and he was calm.  He was fully oriented and his speech was not pressured.  His thoughts were goal-directed.  As to mood, he was depressed and irritable, and his affect was congruent therewith.  He denied suicidal and homicidal ideation, as well as hallucinations.  His insight and judgment were fair.  His GAF score was 60.  The Veteran reported that he was currently working as a plasterer but said that he was having a hard time due to the pain in his hands from arthritis. 

VA CAPRI records in Virtual VA show that on July 12, 2013 the Veteran complained of having poor sleep, described as irregular sleep, for which he was given medication and was informed that this would also help his mood.  He realized his mood had improved but he was still having some bouts of a sad mood.  He was calm and fully oriented.  His speech was not pressured.  His thought content was goal-directed.  His mood was less sad and his affect was less constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  His judgement and insight were poor regarding the importance of not smoking cannabis.  His GAF score was 60.  

On VA psychiatric examination on July 31, 2013, the Veteran's claim file was reviewed.  The Veteran reported not having any history of recent violence, but in the past he had lost a few jobs due to not controlling his nonphysical outbursts of anger.  In the past he had made one suicide attempt in the past by taking a large amount of Tylenol pills.  

The Veteran presented with a history of passive and active suicidal thoughts for many years.  He denied any current intent, plans, wishes, or goals to harm himself or others, i.e., no suicidal or homicidal ideation for several years.  About a year ago, in the context of pain, he awakened with fleeting, but passive, suicidal ideation but this never progressed.  This was just fleeting.  The Veteran reported that his depression worsened if he did not take his medication.  He stated that he did not get along with co-workers. There were times that he had thought they were talking about him.  He did have a close friend but he felt, intermittently, that people were talking about him.  He denied any history of mania or psychosis and stated that on medication he was much better.  On mental status examination the Veteran's affect was slightly restricted.  He was calm and cooperative.  He had no suicidal or homicidal ideation.  

The diagnosis was recurrent major depression with psychotic features; but he did not seem to have a psychotic disorder given his relative functioning and paucity of auditory and visual hallucinations or delusions, although he had had mild intermittent paranoia.  His low-grade psychosis seemed intimately connected to his depression.  He had not required anti-psychotic medication and had not subsequently become manic even when assertively treated with antidepressants.  He had anxiety symptoms but these seem part and parcel of his depressive disorder.  His GAF score was 55 to 65.  His level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms included depressed mood, anxiety, disturbances of motivation and mood, and suicidal ideation.  He was capable of managing his financial affairs.  

VA CAPRI records in Virtual VA show that in September 2013, the Veteran reported that he had not slept well because he had run out of psychotropic medication, which had also seemed to help a bit with his mood.  He attributed the absence of the sense of an aching heart to taking Wellbutrin.  His sensation of depression seemed localized to his chest.  He had some suspiciousness of others around him thinking ill of him when he was depressed.  He sometimes heard his name called aloud when no one was there.  On mental status examination his cognition was grossly intact.  He was calm and fully oriented.  His speech was not pressured.  His thought processes were goal-directed.  His mood was depressed.  His affect was blunted. He denied suicidal and homicidal ideation, as well as hallucinations, although he occasionally heard his name called.  At times he had mild paranoia when around groups of people.  He was anxious but had no delusions.  His judgement and insight were fair.  His GAF score was 59.  The Veteran reported that he had been laid off earlier in the day and that he continued to live with his mother and serve as her caregiver.

VA CAPRI records in Virtual VA show that in November 2013 the Veteran reported that he had heard a loud voice shout his name on two occasions.  But, he denied command or commentary hallucinations.  It had been many years since he had been as delusional as he was when discharged from service. What had persisted was paranoia in that he believed people were talking about him negatively, or plotting against him.  Stated his co-workers had had to talk him down in the past.  He denied significant problems with depression currently.  On mental status examination his cognition was grossly intact.  His appearance was casual.  He was fully oriented.  His speech was not pressured and his thoughts were goal-directed.  His mood was dysphoric.  His affect was blunted.  He had no serious suicidal or homicidal ideation.  He had no delusions but had some anxiety.  He had fair judgement and insight.  His GAF score was 55. 

VA CAPRI records in Virtual VA show that in December 2013, the Veteran complained of still feeling anxious, tired, and irritable.  He still had outbursts of verbal abuse.  He had mild depression and was sleeping well on medication.  He was not currently experiencing non-command auditory hallucinations. There were no current suicidal or homicidal ideas.  He had social anxiety, and did not feel comfortable around large groups of people. On mental status examination, as to cognition, he was grossly intact.  He was fully oriented.  His speech was not pressured.  His thought processes were goal-directed.  His mood was anxious and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair judgement and insight.  His GAF score was 55.  

VA CAPRI records in Virtual VA show that in February 2014, it was noted that the Veteran was not receiving treatment from a non-VA healthcare provider.  Also in February 2014, on mental status examination his cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "pretty good" but his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations. 

VA CAPRI records in VBMS show that in November 2014, the Veteran reported having paranoid ideas but no audio-visual hallucinations.  His anxiety was under control.  On mental status examination his cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "tired" and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair insight and judgment.   

VA CAPRI records in VBMS show that in December 2014, the Veteran's cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "sore" and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair insight and judgment.  

On VA psychiatric examination on December 28, 2015, the Veteran's claim file was reviewed.  The Veteran reported that he had not been in a relationship since his previous divorce.  He stated that he stopped working in the fall of 2013 and had been forced to retire because of his knees and because he thought people were talking about him and an inability to function in social situations.  He explained that he was unable to work due to pain secondary to drinking contaminated water at Camp Lejeune as well as the psychotropic medication.  The Veteran reported receiving medications from Dr. R. since July 2013 which seemed to keep things in balance.  He described hearing a voice calling his name daily.  

The Veteran was dressed in situation-appropriate attire.  His speech was in a normal tone and rhythm, and was coherent, rational, and relevant. He stated that he was depressed and his affect was congruent to his stated mood. He was also angry and anxious.  He reported auditory hallucinations that had improved since the last examination, but were still present, by his report.  The Veteran displayed a paranoia that was overt and consistent with psychotic features of major depression. He reported having difficulty concentrating, but this was not obvious during the
examination.  No other cognitive dysfunctions were noted.  No behavioral
issues were noted.

The examiner indicated that his review of current mental health records revealed a
diagnosis of unspecified Depressive Disorder and Schizophrenia, and
Cannabis Use Disorder as of November 23, 2015.  He noted that a determination of whether the Veteran has depression and schizophrenia or major depression with psychotic symptoms required a thorough review of his history of symptoms. Although evidence existed that Veteran had psychotic symptoms around 1982-83, there was also evidence at that time that the Veteran worked as a psychiatric corpsman and was familiar with symptoms, and had indeed faked symptoms in order to manipulate outcomes for himself.  Schizophrenia typically initially presents in the late teens and early 20s.  As this Veteran appeared to have been generally mentally healthy based on his VA records prior to 2012, the examiner opined that his illness was mood based and his psychosis was mood related.

His level of occupational and social impairment with regards to all mental diagnoses was occupational and social with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  His symptoms included depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and persistent delusions or hallucinations.  He was capable of managing his financial affairs.  

Analysis

The Veteran's GAF scores have ranged from 55 to 75.  Specifically, a GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g.., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Initial rating in excess of 50 percent for the period prior to January 6, 2015

After thoroughly reviewing the evidence, the Board finds that the Veteran's psychiatric disorder is characterized by the following signs or symptoms:  difficulty getting along with others when at work, sleep impairment for which he takes medication, depressed mood which like his sleep is improved with medication, decreased motivation, and impaired insight and judgment.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  

In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  

The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment. 

The same holds true for the Veteran's impaired insight and judgment, as noted in some, but certainly not all of his VA outpatient treatment (VAOPT) records.   The Veteran's 50 percent rating already compensates him for "impaired judgment."  

The level of the Veteran's impairment of insight and judgment was at times characterized as poor.  However, on most occasions his insight and judgment were described as fair.  Also, while depression is a main feature of his psychiatric disability, this has primarily been controlled with psychotropic medication.  Moreover, while the July 2013 rating examination described his condition as being a low grade psychosis, it was also noted that he had not required stronger psychotropic medication, i.e., he has never been prescribed or taking more powerful anti-psychotic medication.  In this regard, while he had suicidal ideation, it was only on one occasion and was fleeting in nature.  Also, while he had some paranoid ideation and occasionally hears his name called, he had no homicidal ideation, no consistent much less chronic suicidal ideation, no visual hallucinations, no delusional beliefs upon which he acted, and no obsessional ideation or ritualistic behavior.  

The VA rating examiner found that the psychiatric disability caused occupational and social impairment due to mild or transient symptoms.  This more closely approximates a 10 percent rating.  However, subsequent VAOPT records suggest, by a decrease in the GAF scores, and the noted complaints and symptoms, some progression or worsening, it did not reach the level warranting a 70 percent rating.  As to this, his speech was not illogical, he did not have continuous panic or depression affecting his ability to function independently, and while he had irritability with outbursts toward co-workers these were not accompanied by periods of violence.  Likewise, there was no significant neglect of his personal appearance or hygiene and no spatial disorientation and he had not required hospitalization for control or management of his psychiatric disorder.  

Given that the rating is not to be assigned solely on the presence or absence of particular symptoms but; rather, with consideration being given to the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired judgment is more closely analogous to that contemplated by the 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  

The Board also finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating and, therefore, a 70 percent rating is not warranted for this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

So, as it stands, the claim for an increased rating in excess of 50 percent prior to January 6, 2015 must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration, which is the Veteran's only service-connected disorder.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. at 442.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total disability rating due to individual unemployability (TDIU)

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Veteran submitted a claim for a TDIU in July 2012, in which he stated that his mental problems and depression, as well as leg problems, precluded him from employment.  The August 2013 rating decision on appeal denied the claim; the Veteran's April 2014 substantive appeal addressed only the claim of entitlement to an increased rating for major depressive disorder.  Despite such procedural posture, the parties to the JMR claimed that the issue of entitlement to TDIU was on appeal before the Board. 

As an initial matter, the Board notes that the Veteran has been in receipt of a 100 percent disability rating since January 6, 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that an award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Id. at 293-94.  

The findings in Bradley, however, are distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Id. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since January 6, 2015 based on the Veteran's single service-connected disability would result in duplicate counting of disabilities. Therefore, the matter of entitlement to a TDIU rating from January 6, 2015 onward is rendered moot.

Thus, the remaining inquiry before the Board is whether a TDIU is appropriate for the period of May 22, 2012 to January 5, 2015, during which the Veteran was service-connected for a single disability evaluated as 50 percent disabling.

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

During the relevant period prior to January 6, 2015, the Veteran was service-connected for major depressive disorder evaluated at 50 percent disabling.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, as in the present case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must be considered whether to refer a TDIU claim to the Director of Compensation Service for extraschedular consideration when the Veteran's service-connected disabilities do not meet the schedular percentage requirement.  See 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. at 361.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the evidence of record, the Veteran's May 2012 claim for rashes, mental problems and depression, intestinal and colon issues, finger pain, osteoarthritis, and eye issues included his statement that he could not continue to work in his chosen profession as a union plasterer.  

In July 2012, the Veteran submitted a separate claim for TDIU; he stated his disability was due to his depression and problems with his legs.  

VA treatment records show that in September 2012, the Veteran reported that he could not work as a plasterer because of knee arthritis, for which he wore a brace.  

In a November 2012 form VA 21-2192, a former employer reported that the Veteran last worked in May 2011 and was terminated due to lack of work.

The Veteran reported, per VA treatment records dated June 2013, that he was currently working as a plasterer but said that he was having a hard time due to the pain in his hands from arthritis. 

On VA psychiatric examination on July 31, 2013, the Veteran reported not having any history of recent violence, but in the past he had lost a few jobs due to not controlling his non-physical outbursts of anger.  He stated that he did not get along with co-workers. There were times that he had thought they were talking about him.  He did have a close friend but he felt, intermittently, that people were talking about him.  

VA treatment records showed that in September 2013, the Veteran reported that he had been laid off earlier in the day and that he continued to live with his mother and serve as her caregiver.

VA treatment records reflected that in November 2013, the Veteran stated that his co-workers had to talk him down in the past.  He denied significant problems with depression currently.  

VA treatment records documented that in December 2013, the Veteran complained of social anxiety, and did not feel comfortable around large groups of people.  

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has such significant impairment in his overall functional abilities due to his service-connected disability so as to preclude his ability to obtain or retain substantially gainful employment.  In April 2012, the Veteran reported a stable mood and no depression.  His May 2012 claim listed a myriad of issues and a general statement regarding unemployability.  The July 2012 TDIU claim referenced both depression and leg problems as the reason for his unemployability.  Later, in September 2012, the Veteran described wearing a knee brace and reported that his arthritis was related to his inability to work as a plasterer.  Subsequently, in June 2013, the Veteran reported current employment and noted pain in his hands as problematic.  A September 2013 VA treatment note indicated that the Veteran had been laid off, but was providing caregiver support for his elderly mother.  Upon VA examination that same month, the examiner noted that the Veteran reported losing previous jobs due to angry outbursts; however, he ultimately found that the Veteran's occupational impairment was affected by only mild or transient symptoms during periods of significant stress.  

The Board acknowledges the Veteran's assertions that he is unemployable due to his service-connected disability.  He is competent to describe the symptoms he has experienced.  However, the record does not indicate, and the Veteran has not asserted, that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the occupational impairment associated with his disability.  The competent medical evidence offering detailed findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of his service-connected disability on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased, competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disability on his employability.

Of significant probative value to the Board are the comments of the psychiatrist who treated the Veteran in September 2012.  He described the Veteran's mood during the examination as mildly depressed, but noted the Veteran's repeated use of the phrase "diagnosed with severe chronic depression."  As this is not a recognized diagnostic category, the psychiatrist was left to wonder where it came from.  He noted that the Veteran did not present with severe depression and opined that the repetition of the phrase appeared to be connected with financial incentive for service-connected disability.  

In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's statements regarding the relationship between his psychiatric condition and his employability, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his treatment records for the purposes of obtaining medical care, the Board finds that his lay statements attributing his unemployment to his MDD cannot be deemed credible.  Consequently, the Board assigns little probative value to them. 

The Board finds that the Veteran was not precluded from securing or maintaining substantially gainful employment during the period prior to January 6, 2015 due to his MDD.  The Veteran was employed during this period and capable of performing the duties of a caregiver.  While cognizant of the impairment from his service-connected disability, these limitations are recognized by his combined 50 percent disability rating during the relevant period.  The evidence of record does not persuasively show that the Veteran's service-connected disability precluded a substantially gainfully occupation.  In reaching this determination, consideration was not given to his advancing age or nonservice-connected conditions, including arthritis in his hands or knees.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable during the relevant period due to his service-connected psychiatric disability.  The fact that he was unemployed or had difficulty obtaining employment is not enough to warrant entitlement to a TDIU. The ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not show that he is incapable of performing the physical and mental acts required for gainful employment due solely to his service-connected disability.  Indeed, it appears that the Veteran was able to be employed in his regular occupation.  Information received from an employer indicated that his release was due to lack of work rather than any concerns related to his mental state.

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disability as shown by the evidence, the Veteran is capable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of the service-connected disability alone, without regard to age or nonservice-connected disabilities.  Referral of the claim to the Director of Compensation Service for extraschedular consideration is not warranted for the period on appeal prior to January 6, 2015.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the period prior to January 6, 2015, an initial disability rating in excess of 50 percent for major depressive disorder with psychotic features is denied.  

Entitlement to a total disability rating due to individual unemployability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


